Citation Nr: 0518705	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation, in excess of 40 percent, for 
postoperative lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1958 to 
June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After the veteran filed his claim for an increased rating for 
his low back disability, the applicable rating criteria for 
intervertebral disc disease were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
remaining spine regulations were amended in September 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  While the veteran 
has received a copy of the amended intervertebral disc 
regulations, the amended spinal regulations were not 
considered by the RO.  In addition, the Board notes that the 
veteran has not been afforded a VA examination under the new 
spinal regulations.  As such, a current examination is 
warranted.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
postoperative lumbar laminectomy under 
the regulations in effect prior to 
September 2002, and effective September 
2002 and September 2003.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
postoperative lumbar laminectomy in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The examiner should report 
all neurological complaints or findings 
attributable to the veteran's service-
connected postoperative lumbar 
laminectomy.  The examiner should offer 
an opinion as to whether the veteran's 
service-connected postoperative lumbar 
laminectomy has resulted in 
incapacitating episodes, and if so, the 
total duration of incapacitation in terms 
of weeks during the past year.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



